Case: 19-30888     Document: 00515911950         Page: 1    Date Filed: 06/23/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 23, 2021
                                  No. 19-30888
                                                                     Lyle W. Cayce
                                                                          Clerk

   James L. Colvin,

                                                           Plaintiff—Appellant,

                                      versus

   James LeBlanc, Secretary of Corrections; Brandi LeFeaux,
   Corrections Specialist; Carolyn Wade, Records Clerk; Robert
   Tanner, Warden,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-10962



   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Wiener, Circuit Judge:
         Plaintiff-Appellant James Colvin appeals the dismissal of § 1983
   claims based on allegations that Defendants-Appellees illegally extradited
   him from Pennsylvania to Louisiana and impermissibly extended his state
   sentence by thirty years. We affirm the dismissal of the sentence-based
   claims, but reverse and remand with respect to the extradition-based claims.
Case: 19-30888          Document: 00515911950              Page: 2       Date Filed: 06/23/2021




                                           No. 19-30888


                                          I. Background
          Following a jury conviction in 1983, a Louisiana state court sentenced
   Colvin to eighty years in prison. 1 In 1986, he escaped from the Louisiana State
   Penitentiary at Angola. He was recaptured by federal authorities in California
   a few months later and was subsequently charged with and convicted of
   federal crimes, for which he was sentenced to new, lengthy terms of
   imprisonment. Colvin alleges that Louisiana never filed a detainer when he
   entered federal custody.
          Colvin was paroled from federal prison in 2004. After robbing a bank,
   he was sentenced to a new term of imprisonment and incarcerated at the
   United States Penitentiary in Lewisburg, Pennsylvania (“USP Lewisburg”).
   When he was released in 2016, Louisiana Department of Public Safety and
   Corrections (“DPSC”) officials returned him to Louisiana, where he was
   imprisoned at the Elayn Hunt Correctional Center (“EHCC”). Colvin
   alleges that DPSC claimed custody of him pursuant to a letter sent by
   Defendant LeFeaux, a DPSC corrections specialist, to BOP authorities at
   USP Lewisburg, rather than via valid detainer.
          While at EHCC, Colvin filed an Administrative Remedy Procedure,
   requesting immediate release and credit for time served in federal custody.
   Although his request for release was denied, Colvin claims that a records
   supervisor at EHCC changed the release date on his Master Prison Record
   from January 1, 2052, to January 1, 2023, to “properly credit[] [his state
   sentence] with the thirty years [he] spent in federal custody.” But, when
   Colvin was transferred to Rayburn Correctional Center (“RCC”), Carolyn
   Wade, a records clerk, reverted his release date to 2052 on the grounds that




          1
              See State v. Colvin, 452 So. 2d 1214, 1217 (La. Ct. App. 1984).




                                                  2
Case: 19-30888       Document: 00515911950             Page: 3      Date Filed: 06/23/2021




                                        No. 19-30888


   Colvin had stopped serving his state sentence when he escaped from Angola
   and that his state and federal sentences were intended to run consecutively.
           Colvin filed a petition in state court against James LeBlanc, DPSC
   Secretary; Brandi LeFeaux, a corrections specialist; Carolyn Wade, RCC
   Records Clerk; and Robert Tanner, RCC Warden. He sought monetary
   damages from these defendants for the (1) “unconstitutional interruption”
   of his federal sentence and his “illegal extradition” from federal custody to
   Louisiana; and (2) “artificial [thirty-year] extension” of his state sentence.
   Interpreting the lawsuit as raising constitutional claims under § 1983,
   Defendants removed the case to federal court.
           Defendants moved to dismiss the case, contending that they were
   immune from suit and that Colvin’s claims were barred by Heck v. Humphrey,
   512 U.S. 477 (1994), because they challenged the validity and duration of his
   detention. A Magistrate Judge concluded that dismissal was appropriate
   because (1) LeFeaux and Wade are not “persons” capable of being sued
   under § 1983, and (2) Colvin’s claims were barred by Heck. The district court
   adopted the report and recommendation in full over Colvin’s objections and
   dismissed the case. 2 Colvin appealed. 3




           2
            As Colvin indicated a desire to dismiss LeBlanc and Tanner in his opposition to
   Defendants’ motion to dismiss, the district court dismissed the claims against those two
   defendants under Rule 41(a)(2), and those against LeFeaux and Wade under 28 U.S.C. §§
   1915(e)(2)(B), 1915A(b), and Rule 12(b)(6).
           3
            On appeal, a panel of this court ordered that counsel be appointed for Colvin.
   Following the submission of court-ordered supplemental briefing, Colvin’s counsel moved
   to withdraw from the case. The motion was granted, so Colvin once again proceeds pro se.




                                              3
Case: 19-30888          Document: 00515911950               Page: 4       Date Filed: 06/23/2021




                                            No. 19-30888


                                     II. Standard of Review
          Section 1915(e)(2)(B) of the Prison Litigation Reform Act requires
   that a district court dismiss a case taken in forma pauperis “at any time if the
   court determines that . . . the action or appeal (i) is frivolous or malicious;
   [or] (ii) fails to state a claim on which relief may be granted.” 4 This court
   reviews dismissals based on the failure to state a claim under § 1915(e)(2)(b)
   de novo, as it does dismissals under Federal Rule of Civil Procedure 12(b)(6). 5
   In doing so, this court takes “the facts alleged in the complaint as true and
   view[s] them in the light most favorable to” the plaintiff. 6 Pro se pleadings
   such as Colvin’s must be liberally construed. 7
                                           III. Analysis
          On appeal, Colvin contends that Heck neither deprives the court of
   subject matter jurisdiction nor bars his ability to state a claim. He also
   contends the district court erred in concluding that (1) LeFeaux and Wade
   were entitled to qualified immunity, (2) Wade was absolutely immune from
   suit, and (3) Colvin’s extradition-based claims had prescribed. Because the
   primary issues on appeal concern the application of Heck v. Humphrey, we
   first discuss that case and its progeny.
                                      A. Heck v. Humphrey
          In Heck, the Supreme Court held that a state prisoner seeking
   monetary damages cannot proceed under § 1983 if success on those claims
   would “necessarily require the plaintiff to prove the unlawfulness of his



          4
              28 U.S.C. § 1915(e)(2)(B)(i)-(ii).
          5
              Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).
          6
              Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010).
          7
              Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419 (5th Cir. 2017).




                                                   4
Case: 19-30888           Document: 00515911950            Page: 5     Date Filed: 06/23/2021




                                           No. 19-30888


   conviction or confinement.” 8 Claims that implicate the fact or duration of
   confinement are challengeable exclusively by writ of habeas corpus. 9
           Pursuant to Heck, procedural challenges may be, but are not
   necessarily, actionable under § 1983. For example, in Wolff v. McDonnell, the
   Court held that a prisoner could challenge the validity of prison procedures
   that resulted in a loss of good time credits because he sued prison officials for
   “using the wrong procedures, not for reaching the wrong result,” and never
   alleged that “using the wrong procedures necessarily vitiated the denial of
   good-time credits.” 10 But in Edwards v. Balisok, the Court applied the Heck
   bar to a prisoner’s § 1983 challenge to the deprivation of good-time credits
   because the alleged procedural defect—that a biased hearing officer had
   denied him the opportunity to present exculpatory evidence at a disciplinary
   hearing—if true, would require the reinstatement of good-time credits and
   thus change the duration of his incarceration. 11 Under Edwards, therefore,
   “the nature of the challenge to the procedures could be such as necessarily to
   imply the invalidity of the judgment.” 12




           8
             512 U.S. at 486–87, 490 (holding that plaintiff’s claims related to prosecutorial
   misconduct were barred because success on those claims would necessarily call into
   question the validity of his conviction).
           9
            Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that because the prisoners
   sought the restoration of good time credits—and consequently speedier release—their
   claims implicated the duration of their confinement such that their sole remedy was by writ
   of habeas corpus).
           10
             Heck, 512 U.S. at 482–83 (discussing Wolff v. McDonnell, 418 U.S. 539, 554
   (1974)) (emphasis added).
           11
                520 U.S. 641, 646–47 (1997).
           12
                Id. at 645 (emphasis added).




                                                5
Case: 19-30888           Document: 00515911950             Page: 6       Date Filed: 06/23/2021




                                            No. 19-30888


                                 1. Subject Matter Jurisdiction
           In his original brief on appeal, Colvin framed the primary issue as
   whether Heck serves as a jurisdictional bar to the federal court’s involvement
   in this case. 13 Although his counsel appears to have abandoned this argument
   in a supplemental brief, “federal courts are duty-bound to examine the basis
   of subject matter jurisdiction sua sponte, even on appeal.” 14
           We have routinely characterized a Heck dismissal as one for failure to
   state a claim, 15 but district courts in this circuit have occasionally
   characterized Heck as a jurisdictional doctrine. 16 We have also, at least once,
   affirmed a Heck dismissal granted for lack of subject matter jurisdiction. 17 We
   therefore take this opportunity to reiterate that Heck does not pose a
   jurisdictional bar to the assertion of § 1983 claims.




           13
              In addition to determining whether subject matter jurisdiction exists, we must
   assure ourselves of our appellate jurisdiction. See Waller v. Hanlon, 922 F.3d 590, 597 (5th
   Cir. 2019). Because the question presented is whether Colvin’s pleadings implicate Heck,
   appellate jurisdiction is appropriate. See Cook v. City of Tyler, Tex., 974 F.3d 537, 539–40
   (5th Cir. 2020) (holding that a Heck dismissal is final and appealable when “the issue was
   whether . . . the plaintiff’s pleadings implicated Heck,” or “whether Heck even applies”).
           14
                Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004).
           15
             See, e.g., Clay v. Allen, 242 F.3d 679, 680 (5th Cir. 2001); Randell v. Johnson, 227
   F.3d 300, 301 (5th Cir. 2000); Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996).
           16
              See, e.g., Walker v. Munsell, No. 3:06-CV-867, 2007 WL 3377202, at *2 (M.D.
   La. Oct. 1, 2007) (noting that Heck “closely resembles a jurisdictional barrier” (quoting
   Quintana v. Gates, No. 2:00-CV-7166, 2004 WL 1661540, *5 (C.D. Cal. 2004))), aff’d, 281
   F. App’x 388 (5th Cir. 2008); Churchill v. Whitaker, No. 3:05-CV-1530, 2005 WL 3534208,
   at *1–*2 (N.D. Tex. Dec. 9, 2005) (granting motion to dismiss for lack of subject matter
   jurisdiction on basis of Heck); Norris v. Warder, No. 3:02-CV-412-P, 2002 WL 31415920,
   at *2 (N.D. Tex. Oct. 21, 2002) (noting that Heck posed “probable jurisdictional issues”).
           17
              Perez v. Texas, 779 F. App’x 277, 277–78 (5th Cir. 2019) (unpublished)
   (characterizing Heck as “requiring dismissal of § 1983 actions for lack of jurisdiction”).




                                                  6
Case: 19-30888           Document: 00515911950              Page: 7      Date Filed: 06/23/2021




                                             No. 19-30888


           Heck discussed the scope of § 1983 claims, not subject matter
   jurisdiction. 18 It based its holding on the “hoary principle that civil tort
   actions are not appropriate vehicles for challenging the validity of
   outstanding criminal judgments,” and analyzed when and how a § 1983 cause
   of action accrues. 19 By its own language, therefore, Heck implicates a
   plaintiff’s ability to state a claim, not whether the court has jurisdiction over
   that claim. We therefore hold that Heck does not present a jurisdictional
   hurdle that would require a remand of this case to state court. 20
                                      2. Failure to State a Claim
           Pursuant to Heck, the primary question here is whether success on
   Colvin’s claims would necessarily implicate the validity of his conviction or
   confinement. 21 The Magistrate Judge characterized Colvin’s claim as only



           18
             See 512 U.S. at 486 (analogizing § 1983 claims to common law cause of action for
   malicious prosecution).
           19
                Id. at 486, 489–90.
           20
               This reading comports with the Seventh Circuit, which has held that “[t]he Heck
   doctrine is not a jurisdictional bar.” Polzin v. Gage, 636 F.3d 834, 837 (7th Cir. 2011). Other
   circuits, often in unpublished cases or in dicta, have suggested the same. See, e.g., Ortiz v.
   New Jersey State Police, 747 F. App’x 73, 77 (3d Cir. 2018) (“Although the District Court
   characterized its order as a dismissal for lack of subject matter jurisdiction, the Heck bar is
   not jurisdictional.”); Payton v. Ballinger, 831 F. App’x 898, 901 (10th Cir. 2020) (affirming
   Heck dismissal for failure to state a claim). This view is not shared by the First Circuit,
   where “[w]hether Heck bars § 1983 claims is a jurisdictional question that can be raised at
   any time during the pendency of litigation.” O’Brien v. Town of Bellingham, 943 F.3d 514,
   529 (1st Cir. 2019). And the Eleventh Circuit’s approach is unclear, having recently
   endorsed both approaches. Compare Teagan v. City of McDonough, 949 F.3d 670, 678 (11th
   Cir. 2020) (noting that “the Supreme Court’s own language suggests that Heck deprives
   the plaintiff of a cause of action—not that it deprives a court of jurisdiction” but noting
   that it has not “definitively answered that question”), with Dixon v. Hodges, 887 F.3d 1235,
   1237 (11th Cir. 2018) (per curiam) (calling Heck a rule that “strips a district court of
   jurisdiction in a § 1983 suit”).
           21
                512 U.S. at 486.




                                                   7
Case: 19-30888           Document: 00515911950                 Page: 8   Date Filed: 06/23/2021




                                                No. 19-30888


   involving the miscalculation of his release date, but Colvin actually
   challenges two independent acts: (1) the “artificial enhancement” of his
   sentence, and (2) his illegal extradition.
                                    a. Sentence Enhancement
           Colvin claims that Wade, a records clerk at RCC, violated Colvin’s
   constitutional rights by “arbitrarily increasing his release date by 29 years.”
   In the district court and in his opening brief on appeal, Colvin characterized
   the alleged violation as Wade’s failure to credit Colvin’s state sentence with
   the thirty years he spent in federal custody. In a supplemental brief, however,
   he describes the issue as “whether Ms. Wade improperly applied the
   Louisiana statute governing double good time credit to Mr. Colvin’s state
   sentence.”
           Even if we were to consider Colvin’s new characterization of this
   claim, 22 we would affirm its dismissal under Heck. Colvin maintains that he
   should be released in 2023, not 2052, and challenges the methodology used
   to calculate his release date. Regardless of whether Colvin challenges the
   application of good time credit or the failure to credit his state sentence with
   federal time served, his claim ultimately challenges a single issue: the
   duration of his state sentence. A claim for speedier release is actionable by
   writ of habeas corpus, 23 and a §1983 damages action predicated on the
   sentence calculation issue is barred by Heck because success on that claim
   would necessarily invalidate the duration of his incarceration.



           22
               See LeMaire v. Louisiana Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.
   2007) (“[A]rguments not raised before the district court are waived and cannot be raised
   for the first time on appeal.”).
           23
                See Preiser, 411 U.S. at 500.




                                                     8
Case: 19-30888        Document: 00515911950              Page: 9       Date Filed: 06/23/2021




                                          No. 19-30888


                                    b. Illegal Extradition
           Colvin also contends that LeFeaux, a DPSC corrections specialist,
   violated Colvin’s constitutional rights by returning him to Louisiana without
   a valid detainer and without complying with federal and state extradition
   laws. 24 However, the district court never analyzed whether Colvin’s
   extradition-based claims were barred by Heck.
           We “sit[] as a court of review, not of first view,” 25 so the question
   whether Colvin’s extradition-based claims survive Heck is one the district
   court should have considered in the first instance. This question may be
   deceptively tricky, since it will require consideration not only of whether
   Heck applies to Colvin’s extradition-based claims, but also of whether these
   claims, based on alleged violations of rights protected by specific federal and
   state laws, are actionable under § 1983. 26




           24
              Defendants contend that Colvin waived this argument by failing to object to the
   district court’s omission in his objection to the report and recommendation. It is true that
   in his objection, Colvin focused primarily on the “artificial enhancement” of his sentence,
   but he also clearly asserted that LeFeaux “knew, or should have known, as part of her job
   that an extradition warrant is required.” Although the fact that he made this argument
   when discussing qualified immunity rather than the Heck bar could conceivably constitute
   waiver, our obligation to construe pro se pleadings liberally excuses this oversight.
           25
              Montano v. Texas, 867 F.3d 540, 546 (5th Cir. 2017) (quoting United States v.
   Vicencio, 647 F. App’x 170, 177 (4th Cir. 2016)).
           26
              See, e.g., Harden v. Pataki, 320 F.3d 1289, 1293, 1297 (11th Cir. 2003) (holding
   that rights provided by state extradition laws are actionable under § 1983 when “the
   violation of state law causes the deprivation of rights protected by the Constitution and
   statutes of the United States” and concluding that petitioner’s extradition-based claims
   survived Heck because “extradition procedures, even if they violate federal rights, have no
   bearing, direct or implied, on the underlying guilt or innocence of the person extradited”
   (quoting Draper v. Coombs, 792 F.2d 915, 921 (9th Cir. 1986))).




                                                9
Case: 19-30888          Document: 00515911950              Page: 10       Date Filed: 06/23/2021




                                            No. 19-30888


           B. Qualified Immunity, Absolute Immunity, and Prescription
           Heck aside, Colvin also challenges the conclusions that (1) LeFeaux
   and Wade were entitled to qualified immunity; (2) Wade was entitled to
   absolute immunity; and (3) Colvin’s claims against LeFeaux had prescribed.
   We consider each challenge in turn.
           The district court never ruled on Defendants’ qualified immunity
   defense—rather, it concluded that LeFeaux and Wade were not “persons”
   capable of being sued under § 1983 and that this provided an “independent
   basis for the dismissal” of Colvin’s claims. That analysis, undisputedly
   appropriate for official capacity claims, is incomplete here because Colvin
   clearly indicates in his various filings that he sued LeFeaux and Wade in their
   individual capacities—a position that the district court never addressed.
   Whether LeFeaux and Wade are entitled to qualified immunity is a question
   for the district court to consider on remand.
           The district court’s absolute immunity ruling, raised sua sponte in a
   footnote, is premature. Absolute immunity generally protects judicial officers
   from civil suits “arising out of acts performed in the exercise of their judicial
   functions,” 27 but not their “administrative, legislative, or executive
   functions.” 28 “Officials whose responsibilities are ‘functionally comparable’
   to those of a judge are also absolutely immune from damages liability.” 29 In
   granting absolute immunity here, the district court relied exclusively on a
   single case that involved parole officers engaged in “the exercise of their




           27
                Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994) (emphasis added).
           28
             Davis v. Tarrant Cnty., 565 F.3d 214, 221 (5th Cir. 2009) (quoting Forrester v.
   White, 484 U.S. 219, 227 (1998)).
           29
                Hulsey v. Owens, 63 F.3d 354, 356 (5th Cir. 1995).




                                                  10
Case: 19-30888          Document: 00515911950                Page: 11        Date Filed: 06/23/2021




                                             No. 19-30888


   decision-making power.” 30 The district court failed to engage in a functional
   analysis of Wade’s responsibilities as a records clerk. We therefore remand this
   issue to the district court with instructions to consider Wade’s absolute-
   immunity defense after discovery has been completed as to the nature of her
   role at DPSC and in the instant offense.
           The same is true for the district court’s limitations ruling. Section
   1983 suits against Louisiana state officials are subject to a one-year
   prescription period that begins to run “when the plaintiff knows or has reason
   to know of the injury which is the basis of the action.” 31 But the record does
   not reflect when Colvin discovered the alleged invalidity of the detainer.
   Furthermore, the defendants concede that fact-specific questions about the
   suspension of prescription while an inmate exhausts administrative remedies
   further complicate this case. The prescription issue was not clear from the
   face of the pleadings, so that issue should be considered anew with the benefit
   of discovery and adversarial briefing if the claim survives the Heck bar on
   remand.
                                           IV. Conclusion
            For the foregoing reasons, we AFFIRM the district court’s holding
   that Colvin’s sentence-based claims are barred by Heck, but we REMAND
   the case for consideration of whether his extradition-based claims
   independently state a claim under § 1983. We also vacate the district court’s
   rulings that Colvin’s extradition-based claims are prescribed and that
   Defendant Wade is entitled to absolute immunity.




           30
                Littles v. Bd. of Pardons & Paroles Div., 68 F.3d 122, 123 (5th Cir. 1995).
           31
               See Smith v. Reg’l Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016) (quoting
   Gartrell v. Gaylor, 981 F.2d 254, 257 (5th Cir. 1993)).




                                                   11